Exhibit 10.13

AGREEMENT
 
Between
 
SUSPECT DETECTION SYSTEMS, INC.
 
And
 
YOAV KRILL


 
THIS AGREEMENT is made and entered into as of this 13 day of January, 2010 by
and between Suspect Detection Systems, Inc., a Delaware corporation having an
office located at 4 Nafcha Street, Jerusalem, Israel 95508 (the "Company"), and
Yoav Krill, an individual having an office located at 150 West 56th Street,
Apartment 4005, New York, New York 10019 ("Mr. Krill").


 
W I T N E S S E T H:
 
WHEREAS, the Company desires to engage the services of Mr. Krill as the Chairman
of the Board of Directors of the Company and Mr. Krill t desires to accept such
engagement subject to the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other valuable consideration, the receipt and sufficiency of which hereby is
acknowledged, the parties agree as follows:
 
1. Position. Subject to the provisions of this Agreement, the Company hereby
appoints Mr. Krill as the Chairman of the Board of Directors of the Company and
Mr. Krill hereby accepts such appointment on the terms and conditions
hereinafter set forth.
 
2. Duties. Mr. Krill shall take such actions and fulfill such duties as are
required for him to serve as the Chairman of the Board of Directors of the
Company. Mr. Krill agrees to perform such services conscientiously and to the
best of his abilities and to use his best efforts to promote the general welfare
and interests of the Company.
 
3. Standard of Care. The standard of care owed by Mr. Krill to the Company shall
only be to refrain from engaging in gross neglect, negligent or reckless conduct
or intentional misconduct. In discharging his duties, Mr. Krill shall be fully
protected in relying in good faith upon the records required to be maintained by
the Company and upon such information, opinions, reports or statements by the
Company or its agents, or by any other person, as to matters Mr. Krill
reasonably believes are within such other person's professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, and profits or losses of the Company.
 
4. Term. The term of this Agreement shall commence as of the date set forth
above and shall continue until either party provides the other with no less than
ninety (90) days prior written notice that such party desires to terminate the
Agreement. Notwithstanding the foregoing and in addition to such rights of
termination as are otherwise set forth in this Agreement, the Company shall have
the additional right to terminate this Agreement for cause in the event of a
material breach by Mr. Krill in the performance of his duties hereunder, as
provided in Paragraphs 5 and 6, below.
 
 
1

--------------------------------------------------------------------------------


 
5. Events of Default and Remedies. The repeated failure, refusal or neglect of
Mr. Krill, other than by reason of disability, to report or to render his
services when and as required hereunder, or to perform any covenant or condition
of this Agreement on his part to be kept or performed, shall be an event of
material default hereunder and the Company may terminate this Agreement if any
such event of material default shall occur and continue during the term hereof,
as provided in Paragraph 6, below.
 
6. Termination. In addition to such rights of termination as are otherwise set
forth in this Agreement, the Company shall have the additional right to
terminate this Agreement for cause in the event of Mr. Kill's material breach in
the performance of his duties hereunder.
 
6.1. If Mr. Krill engages in activities or conduct which the Company contends is
a material breach of Mr. Krill's obligations under this Agreement, the Company
shall deliver a notice in writing to Mr. Krill to terminate such activities or
conduct. If Mr. Krill fails to take affirmative steps to cure or terminate the
complained of activities or conduct on or before the expiration of ten (10) days
following receipt of said notice, then Mr. Krill shall be deemed in material
breach hereunder. In that event, the Company shall have the right to immediately
thereafter terminate this Agreement. The provisions for notice of default and
time to cure prior to termination shall not apply in the case of any cause
incapable of being cured, in which event the Company may terminate this
Agreement immediately and without prior notice. The right of termination
contained in this Paragraph 6.1 shall not preclude the Company from exercising
any other right it may have either pursuant to the other terms of this Agreement
or by law.
 
7. Compensation. In consideration of the services to be performed under this
Agreement, Mr. Krill shall receive an annual Director's Fee in the amount of
$25,000 per annum for the first twelve (12) month period during which this
Agreement remains in force and effect, Prior to November 30, 2010 and to each
and every November 30 thereafter, the Company and Mr. Krill shall agree, in a
writing signed by the Company and Mr. Krill, on the amount of Mr. Krill's annual
Director's Fee, which amount shall not be less than $25,000 per annum and shall
be increased, proportionately, with any increase in the Company's paid in
capital, sales revenues or net profits during the immediately prior calendar
year. Mr. Krill's annual Director's Fee shall be paid by the Company by company
or bank check or by wire transfer to a bank account designated by Mr. Krill on
or before the end of each and every calendar year during the term of this
Agreement. Mr. Krill shall be responsible for payment of any personal income
taxes due or that may become due as a result of his compensation under this
Agreement.
 
8 Options. The Company hereby grants to Mr. Krill 1,500,000 options of common
stock of the Company, exercisable at $0.15 per share, from the stock option plan
adopted by the Company. Of the said amount, 250,000 options shall vest
simultaneously with the execution and delivery of this Agreement, and the
balance shall vest each calendar quarter during the
 
 
2

--------------------------------------------------------------------------------


 
immediately subsequent three years (i.e., 104,166 options each calendar
quarter), commencing on March 31, 2010. The said options shall terminate
forty-eight (48) months from the date when the said options vest.
Notwithstanding anything contained herein to the contrary and except as provided
for in Paragraph 10, below, if this Agreement is terminated, any options not
previously vested shall become null and void. The options and the shares of
stock issuable upon exercise thereof are personal to Mr. Krill and shall be
subject to the restrictions of applicable Federal and state securities laws.
 
9. Business Expenses. The Company shall reimburse Mr. Krill for all reasonable
and necessary business expenses incurred by him in connection with the
performance of his duties under this Agreement, including reasonable travel and
accommodation expenses during travel required in connection with the performance
of his duties hereunder.
 
10. Directors' and Officers' Liability Insurance. The Company shall obtain and
shall keep in full force directors' and officers' insurance covering Mr. Krill's
services as the Chairman of the Board of Directors of the Company, which
insurance shall provide coverage to the fullest extent permitted by applicable
law. Any failure by the Company to obtain or to keep in force such insurance
shall be deemed a material breach by the Company of this Agreement and shall
automatically terminate this Agreement as of the date when such insurance does
not exist, except that Mr. Krill shall thereafter have the right to receive and
to exercise all options granted or to be granted to him pursuant to Paragraph 8,
above, up to a maximum of 1,500,00o options.
 
11. No Breaches. Mr. Krill represents that his execution of this Agreement and
the performance of his duties required hereunder will not be a breach of any
other agreement to which he is a party.
 
12. Entire Agreement. This Agreement constitutes the entire understanding
between the Company and Mr. Krill with respect to the subject matter hereof.
Neither the Company nor Mr. Krill shall be bound in any manner by any promises,
statements, representations or information made, given or furnished by any
person representing or purporting to represent the Company or Mr. Krill except
to the extent that such promises, statements, representations or information are
expressly set forth in this Agreement.
 
13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective heirs, successors, and assigns of the parties.
 
14. Notices. All notices and other communications required or permitted
hereunder shall be delivered personally, sent via facsimile, certified or
registered mail, return receipt requested, or next day express mail or
overnight, nationally recognized courier, postage prepaid with proof of receipt,
to the address or telephone number (in the case of facsimile) set forth above.
Such addresses and telephone numbers may be changed by notice given in the
manner provided herein. Any such notice shall be deemed given (i) when delivered
if delivered personally, (ii) the day after deposit with the express or courier
service when sent by next day express mail or courier, (iii) five (5) days after
deposit with the postal service when sent by certified or registered mail, or
(iv) when sent over a facsimile system with answer back response set forth on
the sender's copy of the document.
 
 
3

--------------------------------------------------------------------------------


 
 
15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within New York.
 
16. Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement executed by the Company and Mr. Krill.
 
17. Headings. The headings of the various paragraphs of this Agreement are
inserted for convenience of reference only and are under no circumstances to be
a part of, or construed as a part of, this Employment Agreement.
 
18. Execution in Counterparts. This Agreement may be executed in counterparts
and by facsimile, each of which shall be deemed to be an original and all of
which, when taken together, shall constitute but one and the same instrument.
 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year first above written.




 
 
 
SUSPECT DETECTION SYSTEMS, INC.
       
By:
/s/  Asher Zwebner      
Name:   Asher Zwebner
 
Title:  Chief Executive Officer
     
/s/ YOAV KRILL
 
YOAV KRILL

 
 
4
 
 